Name: 2011/121/EU: Commission Decision of 21Ã February 2011 setting the European Union-wide performance targets and alert thresholds for the provision of air navigation services for the years 2012 to 2014 Text with EEA relevance
 Type: Decision
 Subject Matter: air and space transport;  transport policy;  marketing;  organisation of transport
 Date Published: 2011-02-23

 23.2.2011 EN Official Journal of the European Union L 48/16 COMMISSION DECISION of 21 February 2011 setting the European Union-wide performance targets and alert thresholds for the provision of air navigation services for the years 2012 to 2014 (Text with EEA relevance) (2011/121/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EU) No 691/2010 of 29 July 2010 laying down a performance scheme for air navigation services and network functions and amending Regulation (EC) No 2096/2005 laying down common requirements for the provision of air navigation services (2) provides for the adoption by the Commission of European Union-wide performance targets. (2) The Commission held on 27 May 2010 a consultation on the approach and processes for setting European Union-wide performance targets, associating all stakeholders listed in Article 10(3) of Regulation (EC) No 549/2004. (3) A Performance Review Body was designated on 29 July 2010 by the Commission further to Article 3 of Regulation (EU) No 691/2010 to assist it in the implementation of the performance scheme. (4) The Performance Review Body prepared European Union-wide performance targets proposals in collaboration with EASA, which were submitted on 2 August 2010 for stakeholder consultation as required by Article 9(1) of Regulation (EU) No 691/2010. (5) The Performance Review Bodys proposed EU-wide performance targets for environment, capacity and cost-efficiency have been checked with EASA for consistency with the overriding safety objectives. (6) The Performance Review Body delivered on 27 September 2010 to the Commission its recommendations for European Union-wide performance targets for the period 2012-2014 in a report substantiating each of the recommendations with a description of the assumptions and rationale used for setting up the targets and containing in annexes a consultation document summarising the consultation process as well as a comments response document outlining how comments were taken into account in the preparation of the recommendations to the Commission. (7) The European Union-wide performance targets are based on the information available to the Commission and the Performance Review Body up to 24 November 2010. According to the forecasts provided by Member States to the Commission and Eurocontrol under the provisions of Commission Regulation (EC) No 1794/2006 (3) the average European Union-wide determined unit rate for en route air navigation services would be 55,91 EUR in 2014 (expressed in real terms, EUR 2009), with intermediate annual values of 58,38 EUR in 2012 and 56,95 EUR in 2013. These values take into account the latest planned costs of the Eurocontrol Agency, including for the EU Member States a one-off reduction of 0,69 EUR per en route service unit in 2011. The Commission, taking into account the report of the Performance Review Body and the efficiency improvements that can be expected from the gradual and coordinated implementation of all elements of the second Single European Sky package, is of the opinion that the EU-wide cost efficiency target can be set at a level that is lower than the latest consolidated Member States plans. (8) The European Air Traffic Management Master Plan, a living document which constitutes the commonly agreed roadmap covering both the development and the deployment of SESAR, has been endorsed by the Council on 30 March 2009 (4). It contains the political vision and high-level goal of the Commission for the Single European Sky and its technological pillar in the key performance areas of safety, environment, capacity and cost-efficiency, and the setting of the European Union-wide performance targets should be considered part of a process aiming at achieving these goals. (9) During the first reference period for the performance scheme the Commission, advised by EASA, should assess and validate the safety key performance indicators, with a view to ensuring that the safety risk is adequately identified, mitigated and managed. Member States should monitor and publish these key performance indicators and may set corresponding targets. (10) In application of recital 18, Articles 10 and 13, Annex II, point 1.2 and Annex III, point 1 of Regulation (EU) No 691/2010, the national or functional airspace block performance targets need not necessarily be equal to the European Union-wide performance targets; they should be consistent with these European Union-wide performance targets. The national or functional airspace block performance plans should reflect this consistency. (11) The assessment made by the Commission of the national or functional airspace block performance plans and targets should be global, weighting each target against the others in a balanced way, considering justified trade-offs between different performance areas, having regard to the overriding safety objectives. It should take into account local context, in particular for States with low unit rates or under the European Support Mechanism, such as cost containment measures already undertaken, planned costs for specific programmes to gain performance improvements in dedicated performance fields, and specificities including achievements as well as failures. In application of Article 13(1) of Regulation (EU) No 691/2010, it should take appropriate account of the evolution of the context that may have occurred between the date of adoption of the European Union-wide targets and the date of the assessment. The assessment should also take into account the progress already made by Member States since the adoption of Regulation (EC) No 1070/2009 of the European Parliament and of the Council (5) in the various key performance areas and in particular the cost-efficiency area. (12) In application of the provisions of Regulation (EC) No 1794/2006, Member States should be allowed to carry-over the profits or losses that they have incurred up to the year 2011 included. (13) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 European Union-wide performance targets For the performance reference period starting on 1 January 2012 and ending on 31 December 2014, the European Union-wide performance targets shall be as follows: (a) environment target: an improvement by 0,75 of a percentage point of the average horizontal en route flight efficiency indicator in 2014 as compared to the situation in 2009; (b) capacity target: an improvement of the average en route Air Traffic Flow Management (ATFM) delay so as to reach a maximum of 0,5 minute per flight in 2014; (c) cost-efficiency target: a reduction of the average European Union-wide determined unit rate for en route air navigation services from 59,97 EUR in 2011 to 53,92 EUR in 2014 (expressed in real terms, EUR 2009), with intermediate annual values of 57,88 EUR in 2012 and 55,87 EUR in 2013. Article 2 Alert thresholds (1) For all key performance indicators applicable to the performance reference period, the alert threshold beyond which the alert mechanism referred to in Article 18 of Regulation (EU) No 691/2010 may be activated shall be a deviation over a calendar year by at least 10 % of the actual traffic recorded by the Performance Review Body versus the traffic forecasts referred to in Article 3. (2) For the cost-efficiency indicator, the costs evolution alert threshold beyond which the alert mechanism referred to in Article 18 of Regulation (EU) No 691/2010 may be activated shall be a deviation over a calendar year by at least 10 % of the actual costs at European Union-wide level recorded by the Performance Review Body versus the reference determined costs referred to in Article 3. Article 3 Assumptions Articles 1 and 2 of this Decision are based on the following assumptions: (1) traffic forecasted at European Union-wide level, expressed in en route service units: 108 776 000 in 2012, 111 605 000 in 2013 and 114 610 000 in 2014; (2) reference determined costs forecasted at European Union-wide level (expressed in real terms, EUR 2009): 6 296 000 000 in 2012, 6 234 000 000 in 2013 and 6 179 000 000 in 2014. Article 4 Revision of the European Union-wide targets In accordance with Article 16(1)(a) of Regulation (EU) No 691/2010, the Commission shall decide to revise the EU-wide targets set out in Article 1 if, before the beginning of the reference period, it has substantial evidence that the initial data, assumptions and/or rationales used for setting the initial EU-wide targets are no longer valid. Article 5 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. National or functional airspace blocks performance plans adopted after 1 January 2012 shall apply retroactively as from the first day of the reference period. Done at Brussels, 21 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 201, 3.8.2010, p. 1. (3) OJ L 341, 7.12.2006, p. 3. (4) Council Decision 2009/320/EC (OJ L 95, 9.4.2009, p. 41). (5) OJ L 300, 14.11.2009, p. 34.